Not For Publication in West's Federal Reporter
               Citation Limited Pursuant to 1st Cir. Loc. R. 32.3


         United States Court of Appeals
                       For the First Circuit

No. 04-1999
                         RICARDO GARZA-LÓPEZ,

                                Petitioner,

                                      v.

                         ALBERTO GONZÁLES,*
                  UNITED STATES ATTORNEY GENERAL,

                                Respondent.



              ON PETITION FOR REVIEW OF AN ORDER OF
                 THE BOARD OF IMMIGRATION APPEALS


                                   Before

                       Boudin, Chief Judge,
              Torruella and Howard, Circuit Judges.


     José A. Espinosa, on brief, for petitioner.
     Michael J. Haungs, Tax Division, with whom Peter D. Keisler,
Assistant Attorney General, and Ethan B. Kanter, Civil Division,
Office of Immigration Litigation, were on brief, for respondent.



                              July 20, 2005




*
   Alberto Gonzáles was sworn in as United States Attorney General
on February 3, 2005.     We have therefore substituted Attorney
General Gonzáles for John Ashcroft as the respondent. See Fed. R.
Civ. P. 25(d)(1); Fed. R. App. P. 43(c)(2).
           Per Curiam.    Petitioner appeals an order by the Board of

Immigration   Appeals    ("BIA")   affirming    the   Immigration   Judge's

("IJ") decision to deny his application for asylum because he

failed to establish an objective basis for a well-founded fear of

future persecution.      Since there is substantial evidence in the

record to support the BIA's order, we affirm.

                             I.    Background

           Petitioner is a 31-year-old national of Guatemala.           He

entered the United States without inspection at or near San Ysidro,

California, on September 15, 1991, when he was eighteen years old.

On February 22, 2001, the Immigration and Naturalization Service1

served petitioner with a Notice to Appear, alleging that he is an

alien present in the United States who has not been admitted or

paroled after inspection by an Immigration Officer.            Petitioner

admitted these allegations and conceded removability, but sought

relief of asylum, withholding of removal, and protection under the

Convention Against Torture.        On February 14, 2001, the IJ denied

petitioner's applications for relief and granted him the privilege

of voluntary departure. The BIA affirmed the IJ's decision without

opinion.   This petition for review follows.2


1
   In March 2003, the relevant functions of the Immigration and
Naturalization Service were transferred into the new Department of
Homeland Security and reorganized into the Bureau of Immigration
and Customs Enforcement.
2
    Petitioner's brief only addresses the BIA's denial of his
application for asylum, and makes no argument regarding the denial

                                    -2-
              Between the ages of fourteen and eighteen, during a time

of civil war in Guatemala, petitioner served in the military

reserves. The reserves were operated by the Guatemalan government,

but separate from the Civil Patrol and the Guatemalan Army.                 One

night a week, petitioner patrolled the highways, looking for

suspicious activity and "register[ing]" passers-by to see if they

were "carrying something."          Sometimes his duties required him to

detain      people.      Throughout   his   service     with   the   reserves,

petitioner encountered members of guerrilla forces, some of whom

were aggressive.         At one point, petitioner suffered "light harm"

when a guerrilla cut him on the hand.        He also testified before the

IJ that in 1989, a member of his reserve group shot a man in the

leg, incapacitating him. Although petitioner "felt bad" about this

event, no subsequent interactions resulted from the incident.               He

was never captured by guerrillas, but he was approached to join

them on multiple occasions in 1988.          To the best of petitioner's

knowledge, the guerrillas sought him out because they saw him as a

healthy young man who could replenish their ranks.                   Petitioner

testified that he was never politically involved in Guatemala, and

has   not    had   any   problems   with,   or   fear   of,    the   Guatemalan

government.



of his requests for withholding of removal and relief under the
Convention Against Torture. Petitioner has therefore waived any
challenge to these issues. See Qin v. Ashcroft, 360 F.3d 302, 305
n.5 (1st Cir. 2004).

                                      -3-
            Although peace accords between the guerrillas and the

Guatemalan government were signed in 1996, petitioner contends that

the "delinquency continues."        Carrying out these delinquent acts,

petitioner alleges, are ex-guerrillas, whom petitioner agrees may

now be characterized as common criminals.                He fears them for

several reasons.      First, he fears retaliation by those whom he

detained during his service.       Second, he fears retaliation for not

having joined the guerrilla forces after repeatedly being asked to

do so.     Third, he fears that the ex-guerrillas, who may perceive

him as "well-to-do" since he has lived in the United States for so

long, will make him the target of their crimes in an attempt to

obtain   some   of   the   money   he    has   earned   while   working   here.

Petitioner fears that, even after thirteen years, he will be

recognized by ex-guerrillas who wish him harm, and that he will not

be safe from this harm anywhere in Guatemala since it is a small

country.    Although he testified before the IJ that he has "heard

things" from his family to substantiate this fear, he was unable to

provide specific evidence to support this contention and conceded

that no one in Guatemala is looking for him in particular.                While

petitioner claims the primary reason he wishes to remain in the

United States is to avoid the danger he believes awaits him in

Guatemala, he also testified that he wants to remain in this

country in order to earn enough money to support his family.




                                        -4-
          Petitioner's wife and children still reside in Guatemala.

He also has a father and siblings living there.                   According to

petitioner, two of his brothers previously had some unspecified

problems because of their participation in the reserves, but solved

those problems later.        Petitioner also testified that two of his

cousins were assassinated by the guerrillas, one in 1987 and the

other in 1992.       Otherwise, the rest of his relatives have remained

in Guatemala without incident.

                                II.    Analysis

          In order to be eligible for asylum, "the burden of proof

is on the applicant . . . to establish that he or she is a refugee

as   defined    in    section   101(a)(42)     of     the    [Immigration     and

Nationality] Act."3         8 C.F.R. § 208.13(a).           "The applicant may

qualify as a refugee either because he or she has suffered past

persecution or because he or she has a well-founded fear of future

persecution."    8 C.F.R. § 208.13(b).       The BIA's determination that

petitioner     was    not   eligible   for   asylum    "must    be   upheld    if

'supported by reasonable, substantial, and probative evidence on

the record considered as a whole.'" INS v. Elías-Zacarías, 502 U.S.


3
   The relevant part reads: "The term 'refugee' means (A) any
person who is outside any country of such person's nationality or,
in the case of a person having no nationality, is outside any
country in which such person last habitually resided, and who is
unable or unwilling to return to, and is unable or unwilling to
avail himself or herself of the protection of, that country because
of persecution or a well-founded fear of persecution on account of
race, religion, nationality, membership in a particular social
group, or political opinion. . ." 8 U.S.C. § 1101(a)(42).

                                       -5-
478, 481 (1992) (quoting 8 U.S.C. § 1105a(a)(4)); see also Yatskin

v. INS, 255 F.3d 5, 9 (1st Cir. 2001) ("we review a denial of a

petition   for   asylum   by   the   BIA   under    a   substantial   evidence

standard"). We review findings of fact deferentially, and thus may

reverse such a finding only if "any reasonable adjudicator would be

compelled to conclude to the contrary."            8 U.S.C. § 1252(b)(4)(B).

Because the BIA affirmed the IJ's decision without opinion, we

review the decision issued by the IJ.          See Albathani v. INS, 318

F.3d 365, 373 (1st Cir. 2003).

A.   Past Persecution

           "To qualify as persecution, a person's experience must

rise above unpleasantness, harassment, and even basic suffering."

Nelson v. INS, 232 F.3d 258, 263 (1st Cir. 2000).            Petitioner must

also establish "through direct or circumstantial evidence, that his

alleged persecutors were motivated by one of the statutorily

enumerated grounds."4      Guzmán v. INS, 327 F.3d 11, 15 (1st Cir.

2003) (citing Elías-Zacarías, 502 U.S. at 483).

           Petitioner claims that he suffered past persecution when

guerrillas cut him on his hand, harm which he characterizes as

"light."   He also claims that the emotional harm he suffered as a

result of face-to-face interactions with aggressive guerrillas

establishes past persecution.          While we acknowledge that these



4
   Race, religion, nationality, membership in a particular social
group, or political opinion. See 8 C.F.R. § 208.13(b)(1).

                                     -6-
experiences may have been unpleasant, they do not fulfill the

statutory requirement of past persecution on account of political

opinion.   Even assuming, arguendo, that the claimed physical and

emotional harm was suffered on account of petitioner's political

opinion, his harm must have been substantially more severe than a

light cut on his hand and some frightening confrontations in order

to establish past persecution.   See Guzmán v. INS, 327 F.3d 11, 15-

16 (1st Cir. 2003) (assuming petitioner was targeted by guerrillas

for statutorily protected reasons, "one-time kidnaping and beating

falls well short of establishing 'past persecution'").      In Guzmán,

we determined that the injuries the petitioner incurred from being

beaten by guerrillas were "superficial."       Id. at 15.    Since we

cannot fairly characterize petitioner's injuries in this case as

anything more than superficial, this evidence does not compel us to

reverse the BIA's decision.

B.   Well-Founded Fear of Future Persecution

           Since petitioner cannot establish past persecution, he is

not entitled to the statutory presumption of a well-founded fear of

future persecution as provided in 8 C.F.R. § 208.13(b)(1).         He

therefore must establish this well-founded fear by proving both a

subjective and objective component.     Álvarez-Flores v. INS, 909

F.2d 1, 5 (1st Cir. 1990).    Subjectively, the fear he asserts must

be genuine.   Id.   Objectively, petitioner must show "'by credible,

direct, and specific evidence . . . facts that would support a


                                 -7-
reasonable    fear    that   the   petitioner   faces   persecution.'"     Id.

(quoting Díaz-Escobar v. INS, 782 F.2d 1488, 1492 (9th Cir. 1986)).

In general, "the BIA requires that an applicant show that a

reasonable person in his circumstances would fear persecution."

Id. at 3 (internal quotations and citation omitted). The IJ, while

accepting the petitioner's testimony, found petitioner had not

established an objective basis for his claim.              This finding is

wholly consistent with the required showing of "credible, direct,

and specific" facts to support a well-founded fear of future

persecution.

             First, the IJ found that petitioner's testimony that he

cannot live anywhere in Guatemala without being recognized for his

prior military services, completed over thirteen years ago, is not

credible.    In this regard, the IJ noted that petitioner's wife and

children have lived without incident in a different community in

Guatemala than the one in which petitioner grew up.              See Aguilar-

Solís v. INS, 168 F.3d 565, 573 (1st Cir. 1999) (noting that "the

fact that close relatives continue to live peacefully in the

alien's homeland undercuts the alien's claim that persecution

awaits his return"); see also Guzmán, 327 F.3d at 16 (finding that

the   fact   that    other   relatives   of   the   petitioner    have   lived

undisturbed in Guatemala for more than a decade supports the

conclusion that Guzmán failed to establish eligibility for asylum).

Furthermore, 8 C.F.R. § 208.13(b)(3)(i) requires that unless the


                                      -8-
persecution is by a government or is government-sponsored, "the

applicant shall bear the burden of establishing that it would not

be reasonable for him to relocate [within the country]."                             In

petitioner's case, the persecution he fears is from individuals who

were once associated with a guerrilla insurgency, but who he

acknowledges are now common criminals.                 Since these ex-guerrillas

are not in any way sponsored by the Guatemalan government, it is

petitioner's burden to establish that it would be unreasonable for

him to relocate to a different part of the country.                          The only

evidence petitioner has offered for this point is that these ex-

guerrillas roam throughout the small country of Guatemala, from

which he concludes that they will inevitably meet and recognize

him, and seek revenge upon him.                      We agree with the IJ that

petitioner's alleged fear of being recognized lacks credibility.

This evidence certainly does not compel a finding that petitioner's

fear of being recognized and persecuted is well-founded.

            Second, the IJ found that petitioner had not suggested

that   anyone     in    particular      may     be   seeking   to   pursue   him    for

retaliatory purposes.            Indeed, petitioner concedes that no one in

Guatemala    is        looking    for     him    specifically.          Accordingly,

petitioner's      evidence        lacks    specificity.         See    Velásquez    v.

Ashcroft, 342 F.3d 55, 59 (1st Cir. 2003) (noting lack of specific

evidence    where       petitioners       failed     to   present     evidence     that




                                           -9-
guerrillas sought retribution against any of the remaining family

members).

            Finally, the IJ noted that although the incident in which

a member of petitioner's reserve group incapacitated a man occurred

in 1989, petitioner did not leave Guatemala until two years later.

Consequently, the IJ determined that petitioner had not been at

significant risk of retaliation during those two years.           We have

previously found that remaining undisturbed in a country of claimed

persecution for as little as six months suggests the absence of any

ongoing threat of persecution.       See Novoa-Umania v. INS, 896 F.2d

1 (1st Cir. 1990) (finding that BIA might conclude, based on

applicant's stay for more than six months in San Salvador without

incident, that there was no ongoing threat of persecution); see

also Rodríguez-Rivera v. INS, 848 F.2d 998, 1006 (9th Cir. 1988)

(finding     it   "significant"   that    applicant   continued   to   live

undisturbed for three months after threat).           Petitioner in this

case remained in Guatemala for two years after an event for which

he claims to fear retaliation.      We believe that the fact that there

were no incidents of persecution during those two years undercuts

petitioner's claim that danger awaits him in Guatemala. Especially

in light of the civil war's end and the passage of more than

thirteen years, it seems unlikely that petitioner would face

persecution on account of political opinion upon returning to

Guatemala.


                                   -10-
            Since petitioner does not meet the statutory requirements

for asylum eligibility, the IJ had no discretion to grant asylum.

See 8 C.F.R. § 208.14 ("an immigration judge may grant or deny

asylum in the exercise of discretion to an applicant who qualifies

as a refugee") (emphasis added).       Accordingly, we find that the IJ

had substantial evidence for denying petitioner's request for

asylum, and we cannot say that petitioner's evidence compels a

contrary conclusion.

                            III.    Conclusion

            For   the   reasons    stated   above,   the   BIA's   order   is

affirmed.

            Affirmed.




                                    -11-